Title: John Barnes to Thomas Jefferson, 23 December 1816
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir—
              George Town Coa. 23d Decr 1816.
            
            Your Esteemd favr 15th on your Return from Bedford After 7. weeks Absence—Covered your 2 powers for my Receiving all dividds or profits due or may hereafter become due—&ca. Be pleased to Observe—Both these Stocks viz the $12,500. 6 pCts and the 46 share Columa Bank are in your Name.—and must first be transfer’d from you, to the Genl—As per Copy—I inclosed to you   Octr last.—Viz: Know all Men by these presents that I Thomas Jefferson of Monticello—in Virga do hereby Constitute, and Appoint John Barnes of George Town Coa my true and Lawfull Atty—for me—and in my Name to transfer into the Name of Thaddeus Kosciusko of—
             all the Stock of the United States standing to my Credit on the Books of—   x as well, as all my shares in the Bank of Columbia.—
            
              
                Witness my hand & sealthe day of
                seal
              
              
              
                
                x each separate
              
            
             Note. it is also thought Necessary said powers be Acknowledged before a Magistrate—(the Public Officers) are so very particular—
            at present I have only time to add, that my Accomodation with Messr Smith & Riddle—has been mutual & satisfactory—for in lieu of the £200 Sterg Return’d, I have Recd as proposed—a good sett of ex—includg damages £234—do 1t & 2d already on their passage thro favr Mr Monroe—addressd to B. Brs & Co for the sole Use & Benefit of Genl K. which together with the £300 viz N York will I trust in Course of 2 a 3. mos—put his Accot in London for Receipt of £534 Sterg. particulars of my Accot therefor &: shall be handed you—when Compleated—waiting the Return of said powers—
            
              I am, Dear Sir, most Respectfully Your Obedt servant.
              John Barnes.
            
          
          
            
              
                P.S. 
                I have to beg your forgiveness—my Negligence in not recollecting—I had lodged the Certificates in safe Custody in the Custom House iron Chest—where among Other particular papers—as you truly observed—I should find them—I shall be sure to reserve & return you, Genl Ks Original power as well his private letter to you—
              
            
          
        